Mr. Justice Dibell delivered the opinion of the court. H. M. McCaskrin recovered against J. L. and Mary O. Brasher, both before a justice and in the Circuit Court on appeal, a judgment for $16 for the rent of certain premises in the city of Bock Island, due February 1, 1903, for that month, under a written lease from plaintiff to defendants. Defendants prosecute this further appeal. The proofs make an undisputed case for plaintiff unless defendants proved that after the lease was executed plaintiff released them therefrom for a valuable consideration, or said that to them which created an estoppel. J. L. Brasher testified that after the lease was executed plaintiff told him that if he could get a house with a barn suitable for his horse plaintiff would release him from the contract, and that the witness afterward leased another house. Defendants do not prove that they or J. L. Brasher leased a house with a barn suitable for a horse, or with a barn of any kind (in which respect appellants’ abstract and briefs are misleading), nor did they prove when" this conversation was had nor when the witness leased the other house. This may all have been after the month of February, for the suit was not begun till September. If we concede that if defendants had complied with the conditions specified, namely, that they get a house with a barn suitable for their horse, that act by them would furnish a consideration sufficient to support a promise by plaintiff to release them from their contract with him, still they did not show that they complied with that condition. The court therefore properly instructed the jury to find for plaintiff. The judgment is affirmed. Affirmed.